Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claim 1 is pending.

Claim Rejections - 35 USC § 102 and 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a2) as anticipated by Jang et al. (US Patent Application Publication 2020/0212077), herein after referred to as Jang, or, in the alternative, under 35 U.S.C. 103 as obvious over Jang in view of Song et al. (US Patent Application Publication 2019/0067403), herein after referred to as Song.
Regarding independent claim 1, Jang discloses a display device (figure 1 reference display 100 described with regards to a method of manufacture in figures 8-9i as described in paragraph [0180]), comprising: 
a substrate (110)(Please note the preceding non-italic reference numeral 110 regards the support for the claimed limitation of substrate found within the current application’s originally filed specification. Citation is utilized to facilitate easier understanding between the claimed limitation and rejection interpretation.)(figure 9i reference substrate 100); 
a first conductive layer (111) disposed on the substrate (110)(Figure 9i reference second capacitor electrode CE2 disposed directly on substrate 100. Note the gate electrode G1 and second capacitor electrode are formed of a single layer to electrically connect the gate G1 of the transistor TR1 to the second electrode of the capacitor CE2 as depicted in figure 8.); 
a first insulation layer (120 or 144) disposed on the first conductive layer (110)(figure 9i reference first gate insulating film 121 disposed on CE2); 
a plurality of active patterns (130a-130c) disposed on the first insulation layer (120 or 144) (figure 9i reference plurality of active patterns A1, S1, and D1 such that A1 is disposed directly on first insulation layer 121 and S1 and D1 are indirectly disposed on 121), and comprising a source region (SA) (figure 9i reference first source electrode S1), a channel region (CA) (figure 9i reference first active layer A1 described in paragraph [0158] and figure 7 as comprising oxide semiconductor layer A1b serving as the channel layer), and a drain region (DA) (figure 9i reference first drain electrode D1); 
a second conductive layer disposed on the active patterns, and comprising a first gate electrode (G1) (figure 9i reference gate electrode G1) that overlaps the channel region (CA) (Figure 9i reference G1 disposed directly underneath channel region A1. Wherein an overhead view enables the interpretation of G1 to overlap the area of A1) and a driving gate electrode (C1) (Figure 9i reference first capacitor electrode CE1 disposed on active pattern portions A1/S1. Please note claiming the second conductive layer comprises two components (first gate electrode and driving gate electrode) while stating that the second conductive layer is disposed on the active patterns enables a broadest most reasonable interpretation of “portions”. Such that only a portion of the second conductive layer is required to be disposed on the active patterns. In this case, the rejection interpretation utilizes a portion of the second conductive layer (i.e. the driving gat electrode CE1) is disposed on the active patterns A1+S1 enables rejection of the subject matter even though another portion of the second conductive layer  (i.e. the first gate electrode G1) is disposed under the active patterns A1, S1, D1. To overcome this interpretation it is suggested to amend the claims to state that the first gate electrode and driving gate electrode are disposed on the active patterns rather than generalizing in the summary clause regarding the second conductive layer.); 
a second insulation layer (145) disposed on the second conductive layer (G1+C1) (figure 9i reference second insulating interlayer 172 disposed indirectly on G1 and directly on CE1); 
a third conductive layer comprising a capacitor electrode (C2) (figure 9i reference third capacitor electrode CE3) and at least one scan line (SC) (figure 9i reference gate/scan line GL (also shown in figure 8)) disposed on the second insulation layer (145) (figure 9i reference both CE3 and GL disposed directly on second insulation layer 172); 
a third insulation layer (160) disposed on the third conductive layer (C2+SC) (figure 9i reference planarization layer 173 depicted in the figure electrically isolating the conductive layers (such as GL and CE3) performing the function of an insulation layer); and 
an electrode layer comprising a first electrode (191) disposed on the third insulation layer (160) (figure 9i reference display electrodes 710 disposed directly on third insulation layer 173), 
wherein the first electrode (191) is connected to the capacitor electrode (C2) (Figure 9i reference first electrode 711 (of 710) directly connected to electrode CE2 which electrically connects to capacitor electrode CE3. C2 constitutes the storage capacitor Cst (not depicted in figure 8) as described in paragraph [0220].), and 
the capacitor electrode (C2) overlaps the driving gate electrode (C1), and the capacitor electrode and the driving gate electrode (C1) form a capacitor (figure 9i reference capacitor electrode CE3 and driving gate electrode CE1 forms second capacitor C2 as depicted in the figure and described in paragraph [0220]). 
Jang discloses the first gate electrode to be disposed below the active patterns and not on. Jang discloses the gate electrode to perform triple functionality as the gate electrode, first conductive layer, and a capacitive layer to form capacitor C1. As described above the driving gate electrode CE1 of Jang is disposed on the active patterns A1 and is considered a portion of the second conductive layer. In an effort to further prosecution if the claims were amended in scope to be limited in interpretation such that the first gate electrode is disposed on the active patterns, Jang does not disclose such.
Song discloses a manufacturing arrangement of a driving TFT for a display (abstract and figures 1, 3 and 5) such that a first gate electrode overlaps the channel region (figures 1 and 5 reference gate electrode 1025 overlapping active region 1023) and a first conductive layer disposed on the substrate below the first gate electrode (Figures 1 and 5 reference light shielding layer 1021/2021 described to: electrically connect the driving TFT to the light block layer/first conductive layer 1021/2021 (paragraphs [0067]-[0068]), be made of conductive material (paragraph [0059]), have a smaller resistance than the active region (paragraph [0062]), and form a capacitor (C0 in figure 3 or C1 or C2 in figure 6) between the light-shielding layer 1021/2021 and the gate electrode (paragraph [0063]). The formation of the capacitor between the light shielding layer and the gate electrode compensates for parasitic capacitance (paragraphs [0065]-[0066]) and temperature variations (by shielding light from entering the driving TFT) (paragraph [0058]) from adversely affecting the OLED.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Jang’s lower conductive gate layer G1 with the known technique of a light shielding layer which forms a capacitance with a gate electrode disposed above the active layer of the TFT yielding the predictable results of compensating parasitic capacitance and temperature variations from light leakage from adversely affecting the OLED as disclosed by Song (paragraphs [0058] and [0066]). 

Conclusion
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622